                Case 1:15-cv-00995-PAE Document 228 Filed 11/14/18 Page 1 of 4



KIRBY McINERNEY LLP                                                                           825 Third Avenue
                                                                                              New Yor k, NY 10022
                                                                                              212.371.6600
                                                                                              Fax. 212.751.2540
                                                                                              WWW.KMLLP.COM
                                                                                              Of counsel
                                                                                                Roger W. Kirby
                                                                                                Alice McInerney
   November 14, 2018

   VIA ECF
   Honorable Paul A. Engelmayer
   United States District Judge
   United States Courthouse
   40 Foley Square
   New York, New York 10007

              Re:      Shak et al. v. JPMorgan Chase & Co., et al., No. 15 Civ. 992 (PAE); Wacker v.
                       JPMorgan Chase & Co., et al., No. 15 Civ. 994 (PAE); and Grumet v. JPMorgan
                       Chase & Co., et al., No. 15 Civ. 995 (PAE)

   Dear Judge Engelmayer:

   We represent Plaintiffs1 in the above-referenced actions and write with respect to the October 9,
   2018 guilty plea of John Edmonds, recently unsealed on Tuesday, November 6, 2018. See U.S.
   Department of Justice (“DOJ”) Plea Agreement (“Plea Agreement”), filed October 9, 2018,
   attached as Exhibit A.2 Mr. Edmonds was a New York-based precious metals trader at JP Morgan
   and was deposed in this matter on November 14, 2017. Plaintiffs respectfully request that Your
   Honor permit Plaintiffs to move to re-open limited discovery to re-depose Mr. Edmonds and his
   immediate supervisors and mentors, Michael Nowak and Robert Gottlieb.3 This testimony will be
   highly relevant for the liability portion of the case and also for determinations of the pending
   Motions to Exclude because the testimony will: (1) demonstrate a pattern and practice of
   intimidation that is consistent with Plaintiffs’ experts’ view that JP Morgan created barriers to
   entry in the thinly traded long-dated silver futures spreads; (2) contradict the testimony and
   opinions of JP Morgan’s experts and witnesses that the company’s long-dated selling during
   January 2011 could have been endogenous hedging (despite the fact that there was no long-dated
   hedging at the time);4 and (3) also contradict JP Morgan’s view that conduct of the sort alleged,
   qua manipulation, would be adverse to its economic interest in having counterparties.


   1
       “Plaintiffs” include Daniel Shak; SHK Diversified, LLC; Thomas Wacker; and Mark Grumet.
   2
       Courts may take judicial notice of adjudicative facts. Fed. R. Evid. 201(b).
   3
     Robert Gottlieb was deposed in this matter on December 8, 2017. See ECF No. 164 at Ex. 22. Michael Nowak was
   deposed on October 24, 2017 (as a 30(b)(6) designee on behalf of J. P. Morgan) and on October 25, 2017 (as a fact
   witness). See ECF No. 164 at Exs. 19, 35. On March 1, 2018, J.P. Morgan also designated Mr. Nowak as a non-
   retained expert witness not required to provide a written report. See Ex. C.
   4
     ECF No. 164 at Ex. 27 at 244:3-13 (Shak testifying that “[t]he offering 500 and offering 25 didn’t seem at all to me
   like they were hedging, you know, SIFO, you know. It was the end of the – I’d understand if they came in first thing
   in the morning to hedge the over-the-counter stuff they did at night, but that doesn’t make any sense why they would



                                      NEW YORK                        CALIFORNIA
            Case 1:15-cv-00995-PAE Document 228 Filed 11/14/18 Page 2 of 4


Kirby McInerney LLP                                                                                           Page 2
November 14, 2018

  As part of Mr. Edmonds’ guilty plea, which allows for ongoing cooperation, he admitted:

           From no later than 2009 until no earlier than 2015, the defendant conspired with
           other precious metals traders at the Bank to engage in wire fraud, commodities
           fraud, commodities price manipulation, and spoofing, all for the common benefit of
           the traders and the Bank itself…. The defendant learned this deceptive trading
           strategy from more senior traders at the Bank, and he personally deployed this
           strategy hundreds of times with the knowledge and consent of his immediate
           supervisors.

  Ex. A at 10. As a result, JP Morgan “deceive(d) other market participants” by moving silver
  “futures contracts in a direction that was favorable to the defendant and his co-conspirators
  at the Bank, to the detriment of other market participants” and “[t]he Defendant…
  (acted) in order to make money and avoid losses for himself, his co-conspirators, and the
  Bank.” Ex. A at 10 (emphasis added).

  In this case, Mr. Edmonds testified that during the relevant period he worked closely with his
  immediate supervisor, Michael Nowak. See Ex. B at 22:23–23:12. Mr. Nowak, Defendants’ non-
  retained expert witness, oversaw the performance, risk, and trading strategies of Mr. Edmonds and
  his portfolio, which included silver futures. See Ex. B at 126:20–127:11. In addition, Edmonds
  booked silver trades for (Ex. B at 31:7-23, 32:24-33:10), sat next to (Ex. B at 27:23-28:4, 64:5-7),
  and circulated emails dictated by his mentor,5 senior NY silver trader, Robert Gottlieb (Ex. B at
  60:21-62:2, 63:5-64:4; 79:15-18). Based on the Plea Agreement, Mr. Edmonds appears to have
  been less than candid when he testified that he had no curiosity about Mr. Gottlieb’s trading. Ex.
  B at 60:21-62:2.

  “As a general rule, discovery should only be re-opened for good cause, depending on the diligence
  of the moving party.” Krawec v. Kiewit Constructors Inc., No. 11 Civ. 123 (LAP), 2013 WL
  1104414, at *8 (S.D.N.Y. Mar. 1, 2013); Fed. R. Civ. P. 16(b)(4). In determining whether to re-
  open discovery, courts consider six factors: (1) whether trial is imminent; (2) whether the request
  is opposed; (3) whether the non-moving party would be prejudiced; (4) whether the moving party
  was diligent in obtaining discovery within the guidelines established by the court; (5) the
  foreseeability of the need for additional discovery in light of the time allowed for discovery by the
  district court; and (6) the likelihood that the discovery will lead to relevant evidence. See Lott v.
  CoreOne Techs., LLC, No. 14 Civ. 5848 (CM), 2016 WL 462486, at *16 (S.D.N.Y. Feb. 2, 2016).

  Plaintiffs satisfy all but prong 2 of this test.6 Further, the sixth prong of this test is the most
  compelling because of the high likelihood of adducing evidence relevant to both the pending

  just come in from 1:00 to 1:25 and care about where our spreads settled. That, to me, doesn’t seem like hedging
  against silver forwards.”).
  5
   Robert Gottlieb was “somebody [he] looked up to in the business,” who helped guide and train him. Ex. B at 154:11–
  155:5, 160:15-161:17.
  6
   (1) There is no imminent trial date; (3) There should be no claim of prejudice – indeed Plaintiffs appear to be have
  been prejudiced by, at minimum, less than candid testimony from Mr. Edmonds and his colleagues; (4) Plaintiffs have
  diligently prosecuted this case and now bring this new information to the Court’s attention within a week of it



                                       NEW YORK                        TEXAS
             Case 1:15-cv-00995-PAE Document 228 Filed 11/14/18 Page 3 of 4


Kirby McInerney LLP                                                                                              Page 3
November 14, 2018

  Motions to Exclude Expert Testimony and to liability. The recent admissions of Mr. Edmonds
  follow repeated denials by JP Morgan that this type of anticompetitive behavior was, or could have
  been, occurring.7 JP Morgan has challenged Plaintiffs’ experts’ opinions under Fed. R. Civ. Evid.
  702, which requires, in part, that the expert testimony be based on sufficient facts or data; and that
  the opinions be reliably applied to the facts of the case. See Fed. R. Civ. Evid. 702. The facts
  asserted in the Plea Agreement directly support Plaintiffs’ experts’ opinions.

  For instance, consistent with the Plea Agreement, Plaintiffs’ expert, Dr. Santesteban, opined that
  JP Morgan’s trading patterns created reputational barriers to entry, contrary to assertions by
  Defendants’ expert Prof. Asker. See, e.g., ECF No. 229 at 8 n.13; ECF No. 227 at Section II.D.

  Mr. Edmonds’ admission that JP Morgan placed large orders (e.g., 402 silver futures contracts) to
  move prices and without the intent to trade is also remarkably consistent with Plaintiff Shak’s
  testimony that JP Morgan routinely offered 500 lots in the market at the close to move the market
  and without the intent to trade.8 According to Dr. Santesteban and Mr. Ruhs, this type of conduct
  signaled to other traders the incentive and ability to influence prices and created reputational
  barriers to entry.9 See Fed. R. Evid. 702; see also ECF No. 164 at Ex. 3 at 21-26, Ex. 5 at Section
  IV.B.

  Given this new evidence, it is equitable to permit limited follow-on depositions from witnesses
  who may well now offer a varied version of the salient events given these developments. These
  issues reach the heart of Plaintiffs’ direct proof, expert opinions, and the pending motions. For the
  foregoing reasons, Plaintiffs respectfully request permission to file a motion seeking further
  limited depositions of John Edmonds, Michael Nowak, and Robert Gottlieb.




  becoming public; (5) the new evidence was unforeseeable; and (6) the evidence to be obtained from further discovery
  has direct bearing on, inter alia, the pending Motions to Exclude, as detailed infra.
  7
   The credibility of JP Morgan’s traders, including Mr. Edmonds, Mr. Nowak, and Mr. Gottlieb is now seriously in
  question, as well as the opinions of Defendants’ experts, who have relied on that testimony. See Ex. A at 10 (“The
  defendant learned this deceptive trading strategy from more senior traders at the Bank” with the “knowledge and
  consent of his immediate supervisors” to benefit Edmonds and “his co-conspirators at the Bank.”).
  8
    As Plaintiff Dan Shak testified: “[i]n my opinion, not primarily to trade but primarily to tell people, you know, get
  out of our way, we don’t want to trade, we want these spreads to come in.” ECF No. 164 at Ex. 27 at 36:4-25, 147:19-
  148:19 (“…they used AC because he had a very loud voice and he would, you know, the major pieces he would say,
  ‘I have 500 at, I have 500 at.’ And this wasn’t even an attempt to do the trade, it was more of a, you know, get out of
  our way, you know, going to drive these things down.”). Compare ECF No. 164 at Ex. 27 at 147:19-154:4 with ECF
  No. 243 at 110:20-111:19.
  9
    Dr. Santesteban’s study showed that the fraction of bids placed that were then cancelled during the Affected Period
  influenced final settlement prices. ECF No. 164 at Ex. 3 at ¶ 67. Plaintiffs have alleged, and JP Morgan disputes, that
  the persistent use of this cancellation strategy not only created unfair profits for JP Morgan, but dis-incentivized
  potential entrants. If potential entrants anticipated that they would face a firm with market power following entry,
  they would stay out or require additional compensation for entry. The net result is to create the expectation that there
  would be reduced entry. See ECF No. 164 at Ex. 3 at ¶¶ 49-53, 56, 70 n. 48, 72-77, Table 3.




                                        NEW YORK                        TEXAS
          Case 1:15-cv-00995-PAE Document 228 Filed 11/14/18 Page 4 of 4


Kirby McInerney LLP                                                                 Page 4
November 14, 2018


                                                     Respectfully submitted,


                                                     /s/ David E. Kovel
                                                     David E. Kovel
                                                     Karen M. Lerner
                                                     Anthony E. Maneiro
                                                     KIRBY McINERNEY LLP
                                                     825 Third Avenue, 16th floor
                                                     New York, New York 10022
                                                     Telephone: (212) 371-6600
                                                     Email: dkovel@kmllp.com
                                                             klerner@kmllp.com
                                                             amaneiro@kmllp.com

                                                     Counsel for Plaintiffs


  cc: All Counsel of Record (by Electronic Filing)




                                NEW YORK                  TEXAS
